721 N.W.2d 183 (2006)
Gaylon C. KOUTZ, Plaintiff-Appellant,
v.
FARM BUREAU INSURANCE, Defendant-Appellee.
Docket No. 130226. COA No. 255903.
Supreme Court of Michigan.
September 26, 2006.
By order of May 30, 2006, the application for leave to appeal the November 17, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Cameron v. Auto Club Ins. Ass'n (Docket No. 127018). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 55, 718 N.W.2d 784 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
WEAVER, J., would grant leave to appeal to reconsider Cameron v. Auto Club Ins. Ass'n (Docket No. 127018).